234 F.2d 488
EASTERN STATES FARMERS' EXCHANGE, INCORPORATED, Defendant, Appellant,v.Russell M. PECKHAM et al., d/b/a Orchard Hill Farm, Plaintiffs, Appellees.
No. 5088.
United States Court of Appeals First Circuit.
June 15, 1956.

Hinckley, Allen, Salisbury & Parsons, Providence, R. I., Matthew W. Goring, Providence, R. I., with whom Stephen B. Ives, Jr., Providence, R. I., Preston B. Kavanagh, and Pope, Ballard & Loos, Washington, D. C., were on brief, for defendant-appellant.
Aram A. Arabian, Providence, R. I., with whom Maurice L. Dannin, Newport, R. I., was on brief, for plaintiffs-appellees.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.
PER CURIAM.


1
An action for damages was brought by a buyer of grain against the seller for breach of warranty resulting in the deaths of the buyer's dairy cows due to poisoning. The only question presented is a factual one — whether the district judge was "clearly erroneous" in finding that fourteen of appellees' cows were poisoned and died as a result of eating grain bought from appellant containing some unwholesome or deleterious matter. The opinion of the district court contains a fuller statement of the facts. 134 F. Supp. 950. We find no error.


2
The judgment of the District Court is affirmed.